Dodge, J.
The assessor’s valuation, “Moneys, accounts, bonds, credits, notes, and mortgages, $3,000,” stood before the board of review as prima facie correct, with no duty or authority in that board to change it, except on evidence. *318Sec. 1061, Stats. 1898; Shove v. Manitowoc, 57 Wis. 5; State ex rel. Smith v. Gaylord, 73 Wis. 306; State ex rel. Heller v. Lawler, 103 Wis. 460; State ex rel. Davis & S. L. Co. v. Pors, 107 Wis. 420. Relator, as a witness, denied ownership of any “ money in banks or elsewhere on May 1st,” and denied •ownership of one or two specific securities as to which he was interrogated. He, however, did not testify that he was not the owner of credits to the amount of $3,000 in excess of his debts, nor did he offer any other evidence tending to deny such fact. In that situation the board of review had but one course to pursue, namely, to refuse to change the assessment roll. Relator’s position seems to be that because, by objection, he challenged the correctness of that roll, the :same should have been changed, unless supported by evidence; for he asserts that certain alleged securities in a list produced from the county registry were not shown to evidence debts to him, and some of them were shown not to do so, and thereupon urges that the assessment of $3,000 is not .supported. This contention is for the converse of the true rule governing the conduct of boards of review, as declared by the above-cited authorities. The assessment needs no ■■support by evidence in the first instance, but must stand, unless shown to be incorrect by reasonably direct and unambiguous evidence. None such was offered.
Since the writ itself discloses the absence of any facts which could have justified other action than that which the board took, it was properly quashed when, by motion, such insufficiency was brought to the attention of the circuit court. Harris, Certiorari, § 54; State ex rel. Clancy v. McGovern, 100 Wis. 666, 671; State ex rel. Heller v. Lawler, 103 Wis. 467.
By the Court.— Judgment affirmed.